Title: From George Washington to James McHenry, 30 September 1798
From: Washington, George
To: McHenry, James

 

Dear Sir,
Mount Vernon 30th Sep. 1798

I have lately received information, which, in my opinion, merits attention. It is that the brawlers against Governmental measures in some of the most discontented parts of this state, have, all of a sudden, become silent; and, it is added, are very desirous of obtaining Commissions in the Army, about to be raised.
This information did not fail to leave an impression upon my mind at the time I received it; but it has acquired strength from a publication I have lately seen in one of the Maryland Gazettes (between the Author of which and my informant, there could have been no interchange of sentiments) to the same effect.
The motives ascribed to them are, that in such a situation they would endeavour to divide, & contaminate the Army, by artful & Seditious discourses; and perhaps at a critical moment, bring on confusion. What weight to give these conjectures you can judge of, as well as I. But, as there will be characters enough of an opposite description, who are ready to receive appointments, circumspection is necessary; for my opinion of the first are, that you could as soon scrub the blackamore white, as to change the principles of a profest Democrat; and that he will leave nothing unattempted to overturn the Government of this Country.
Finding the resentment of the People at the conduct of France too strong to be resisted, they have, in appearance, adopted their sentiments; and pretend that, notwithstanding the misconduct of Government have brought it upon us, yet, if an Invasion should take place, it will be found that they will be among the first to defend it. This is their story at all Elections, and Election meetings, and told in many instances with effect.
Whether there be little, much, or nothing in the information, I shall not take upon me to decide; but it appeared to me to be of sufficient moment to appraise you thereof. With esteem & regd I am—Dear Sir Your Obedt Hble Servt

Go: Washington

